— In an action, inter alia, to recover compensatory and punitive damages based upon an allegedly unauthorized autopsy performed upon plaintiff’s deceased brother, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated October 28, 1980, as granted defendant Thomas Loach’s motion to strike from the complaint the claim for punitive damages as against him. Order reversed insofar as appealed from, without costs or disbursements, defendant Loach’s motion to strike from the complaint the claim for punitive damages as against him is denied and said claim is reinstated. Upon the basis of the record before us, whether, and to what extent, plaintiff may be entitled to punitive damages as against defendant Loach is a factual issue to be determined at trial. Accordingly, Special Term erred in dismissing that portion of the complaint seeking punitive damages against said defendant. Damiani, J. P., Titone, Lazer and Gibbons, JJ., concur.